Title: From Benjamin Franklin to David Hall, 10 June 1758
From: Franklin, Benjamin
To: Hall, David


To David Hall

   
   LS: American Philosophical Society


Dear Mr. Hall
London June 10, 1758
I have receiv’d yours of February 6 and February 20. containing a full Account of your Trouble in the Affair of Moore and Smith. I make not the least Doubt of your having acted uprightly in consulting the Members, and from mere Motives of Prudence, without the least Influence of Mr. Allen or any others, and in no other Respect can I think you have been to blame; for as to the Use made by the opposite Party of your inadvertently calling yourself the Province Printer, it was what you could not foresee. I hope that little Cloud is quite blown over before this Time, and that you stand clear in the Opinion of the Assembly, whose good Will I would have you by all Means cultivate and preserve.
In two of my late Letters I mention’d my having received in all £600 from you by Bills; but one of them drawn by Wm. Cooper of Boston on Yoldin and Company for £100 endors’d by Mifflin and Saunders to you, is protested, and I sent you the Protest.
Mr. Strahan undertook to send you Bodkins, and to write to you on the Impossibility of getting good Hands to go over on reasonable Terms.
I enclose you one of the last Papers by which you will see our Troops are landed in France. I pray God they may act with Spirit, and return with Honour.
I hope to send you what is necessary for the Almanack by the next Pacquet.
My Love to Couzin Molly and your Children. I am Yours affectionately
B Franklin


P.S. Miller is here, and has set up in St. Martin’s Lane. He talks of removing to Philadelphia however, but not before the War is over. He has got a compleat Printing House English and Dutch.
I have receiv’d no Papers from you lately, and but twice or at 3 Times since my being in England. The Reason I cannot conceive as I make no doubt of your sending them. Put them for the future under Cover to Henry Potts, Esqr. comptroller of the General Post Office.
Billy desires to be kindly remember’d. Mr. Strahan sends you the Paper I intended.

 Addressed: To / Mr. Hall / Printer / Philadelphia
Endorsed: B. Franklin June 10. 1758.
